DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/11/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1, 3-6, 8-9, 11-14, 16-17, and 19-21 are amended. 

Allowable Subject Matter
Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of”
 “A computer-implemented method for planning a path for parking in operating an autonomous driving vehicle (ADV) . . . defining a plurality of sample points as intermediate points between a start point and an end point within a parking space to park the ADV, wherein each sample point of the plurality of sample points is located on a straight line that:
is disposed with an approximately 45-degree angle with respect to a lane direction of a lane in which the start point is located, and intersects with a corner between the lane and the parking space; 
determining a plurality of candidate paths connecting the start point and the end point through each of the sample points, wherein each of the candidate paths is defined as a spiral curve using a polynomial function; 
for each of the candidate paths, calculating a path cost using a predetermined cost function;
selecting one of the candidate paths having a lowest path cost amongst the candidate paths; and
planning a trajectory according to the selected candidate path to park the ADV into the parking space” as recited in claim 1 and similarly recited in claims 9 and 17. The dependent claims are allowed on the basis of their dependency.  
With respect to claim 17, the best prior art, Mikuriya, discloses planning a path for parking in operating an autonomous driving vehicle (ADV), the method including defining sample points along a planned path (FIG. 4, 6, 17-18, Pb1, Pbn) between a start point (Pa) and an end point (Pc) and also 
However Mikuriya operates in a fundamentally different manner than the above cited limitation of claim 1.  For example, Mikuriya fails to teach, discloses or suggest “a plurality of sample points as intermediate points between a start point and an end point within a parking space to park the ADV, wherein each sample point of the plurality of sample points is located on a straight line that:
is disposed with an approximately 45-degree angle with respect to a lane direction of a lane in which the start point is located, and intersects with a corner between the lane and the parking space” as amended in claim 1. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667